I am convinced that our Supreme Court is not in sympathy with the doctrine announced by us in the case of Loustalot et al. v. New Orleans City Park Improvement Association et al.,164 So. 183. See Edwards v. Royal Indemnity Company, 182 La. 171,161 So. 191. It is apparent also that in reversing this court (181 La. 630, 160 So. 121) by overruling the exception of no cause of action which we had sustained, the Supreme Court in effect expressed approval of the doctrine of res ipsa loquitur as applicable to this case.
I, therefore, respectfully concur.